Citation Nr: 0632890	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Whether new and material evidence was received to reopen 
a service connection claim for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2003 and 
February 2005 by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show the veteran's flat 
feet disorder was present during active service; competent 
evidence was not submitted demonstrating the present 
disability is related to an established event, injury, or 
disease in service.

3.  The evidence of record shows the veteran's carpal tunnel 
syndrome was not incurred during active service.

4.  In a February 1995 rating decision the RO denied 
entitlement to service connection for malaria; the veteran 
did not appeal.

5.  Evidence added to the record since the February 1995 
rating decision as to the claim for entitlement to service 
connection for malaria is neither cumulative nor redundant of 
the evidence of record and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  A flat feet disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

3.  New and material evidence was submitted and the claim for 
entitlement to service connection for malaria is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in January 2003 and August 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  

The record also shows the veteran's service medical records 
are unavailable and suggests that they may have been lost due 
to fire.  In such cases, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim, to include a search for alternative medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Here, 
the RO made several unsuccessful attempts to obtain records 
from the National Personnel Records Center (NPRC) and reports 
show a search revealed no alternative records on file from 
the Office of the Surgeon General.  The veteran was notified 
that his service medical records could not be obtained and 
was requested to provide additional information in support of 
his claim by correspondence dated in July 2003.  The veteran 
subsequently reported, in essence, that he had no additional 
information identifying any existing alternative records and 
that private treatment records were no longer available.  
Therefore, the Board finds that further attempts to obtain 
additional evidence would be futile.  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that he was treated for 
flat foot problems during World War II and that his carpal 
tunnel syndrome developed after service as a result of his 
duties using various keyboard devices.  He claimed he was 
treated for problems with his feet during service, but that 
he declined an opportunity to file a VA claim upon discharge 
from service in 1946.  He reported his flat feet disorder had 
required he purchase special shoes since his discharge from 
service and that his doctor had indicated the possibility 
that his present carpal tunnel syndrome was related to his 
service.  In correspondence to his private physician the 
veteran reported his symptoms of carpal tunnel syndrome began 
over 40 years after service.

The veteran's service records are unavailable and are 
presumed to have been lost due to fire while in government 
control.  Available service discharge reports show he served 
as a high speed radio operator with the Signal Headquarters 
Company, 13th Fighter Command, on New Caledonia, Guadalcanal, 
New Guinea, and in the Philippines.  Records show he received 
no wounds in action and no medals indicative of combat were 
awarded.  

In correspondence dated in January 2003 the veteran's private 
physician stated, in essence, that it was unlikely that 
carpal tunnel syndrome manifest so many years after service 
was related to repetitive use as a Morse code operator.  It 
was noted that carpal tunnel syndrome is usually related to 
things that have happened in the recent past and not to 
something that was of significant severity before that.  An 
August 2003 private podiatrist report provided a diagnosis of 
plantar fasciitis secondary to flat feet without opinion as 
to etiology.  A June 2005 VA podiatry service report included 
a diagnosis of asymptomatic bilateral rigid pes planus.  It 
was noted the veteran stated he had worn inserts and special 
shoes with arch supports since 1943.  The examiner provided 
no opinion as to etiology.

In an October 2005 statement in support of the claim the 
veteran's service representative asserted that the 
evidentiary standards for combat veterans were applicable in 
this case.  No specific incident of actual combat experience, 
however, was described in any document of record.

Based upon the evidence of record, the Board finds the 
evidence of record does not demonstrate the veteran's flat 
feet or carpal tunnel syndrome disabilities were present 
during active service.  No competent evidence was submitted 
demonstrating the present disabilities are related to any 
established event, injury, or disease in service.  In fact, 
it was the opinion of the veteran's private physician that it 
was unlikely that carpal tunnel syndrome was related to 
service.  There is no medical evidence of treatment for flat 
feet or carpal tunnel syndrome for more than 50 years after 
the veteran's discharge from service.  

The Board also finds that the veteran is not shown to have 
been engaged in an actual encounter with enemy forces and 
that he is not a combat veteran for VA compensation claim 
purposes.  While it is unfortunate that the veteran's service 
medical records are unavailable and that he did not pursue a 
claim for service connection upon discharge, evidence 
provided so many years after service is not probative of his 
claims.

While the veteran may sincerely believe that he has flat feet 
and carpal tunnel syndrome as a result of active service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection for these matters is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a February 1995 rating decision the RO denied entitlement 
to service connection for malaria.  It was noted, in essence, 
that the evidence did not include a present diagnosis of 
malaria.  The veteran did not appeal the rating decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2006).

The evidence added to the record since the February 1995 
rating decision includes additional statements from the 
veteran indicating his medical care providers had indicated 
that a blood test could detect the present of malarial 
parasites in his system.  A statement was also received from 
the veteran's sister attesting that upon his return home from 
service he had malaria and appeared jaundiced.  The Board 
finds this evidence is neither cumulative nor redundant of 
the evidence of record and that it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.

New and material evidence was received to reopen a service 
connection claim for malaria; to this extent the appeal is 
granted.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the VCAA as to his claim 
in August 2004.  He was provided additional VCAA notice as to 
all elements of his claims in May 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran claims he was treated for malaria 
during service in the Pacific theater of operations of World 
War II.  He has submitted a lay statement indicating that he 
had malaria and appeared jaundiced upon his return from 
service and he contends a medical test will conclusively 
demonstrate the presence of malaria in his blood system.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has malaria as a 
result of service.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


